Citation Nr: 0419797	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for loss of vision of the 
right eye secondary to pineal region brain tumor, 
postperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for loss of vision in right eye as secondary to 
the service-connected disability of pineal region brain 
tumor, postoperative.

The veteran presented testimony at a videoconference hearing 
in January 2004 before the undersigned Veterans Law Judge.  A 
copy of the transcript is attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

Evidence of record shows that the veteran underwent 
neurosurgical partial resection of a germinoma in the pineal 
region in October 1979, with a shunt surgically inserted 
approximately two days later for an obstructed hydrocephalus.  
A March 1992 operative report shows the veteran underwent 
surgery for retinal detachment of the right eye due to acute 
retinal necrosis syndrome.  The preoperative diagnoses 
included acute retinal necrosis syndrome of the right eye 
felt secondary to herpes simplex virus; however, the 
pertinent postoperative diagnosis was acute retinal necrosis 
syndrome of the right eye.  The operative report was done on 
paper showing Bexar County Hospital District, and the 
attending surgeon was W.A.J.V.H., M.D.  An ophthalmologist, 
M.H., M.D., also signed the operative report.  

An unsuccessful attempt was made to secure the surgeon's 
treatment records from the University Physician Group.  The 
Board notes, however, that a discharge summary for the March 
1992 surgery was prepared by T.K., M.D., at the VA Medical 
Center (VAMC) in San Antonio, Texas.  This report indicates 
that the veteran was to have followup at the Medical Center 
Hospital Eye Consultants Clinic with the attending surgeon 
and a Dr. F.  Another attempt should be made to secure those 
treatment records.  

A discharge summary from the San Antonio VAMC in January 1992 
shows that the veteran was hospitalized for approximately two 
weeks and diagnosed with acute retinal necrosis syndrome of 
his right eye.  He had a five-day history of a red, irritated 
right eye, for which he had received treatment for 
conjunctivitis.  After no improvement, he was examined and 
found to have a panuveitis in his right eye.  He was admitted 
several days later with worsening of his panuveitis and with 
decreased vision in his right eye.  During his 
hospitalization, a B-scan of the right eye was performed 
which revealed a complete "PVD" with moderate vitreous 
reaction and an area in the inferior periphery significant 
for a retinal detachment.  He denied any history of multiple 
conditions, to include genital ulcers and mouth ulcers.  A 
review of systems was specifically negative for any joint 
pain, genital ulcers, rashes, or respiratory problems.  
Although clinical test results are not included in the 
discharge summary, the report indicates that serologic 
testing for "HSV" and "VSZ" viruses was performed, and the 
RO should secure the clinical test results.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 1999.  In the history as reported by 
the veteran, he included loss of vision in the right eye, of 
unclear etiology, as a problem that he had since the surgery 
for his brain tumor.  The examiner did not include this in 
the listed diagnoses, and mentioned in the discussion only 
that he could not find any records of his ophthalmologic 
evaluation, but on examination found the veteran to be blind 
in his right eye.  There was significant opacity in his right 
lens, indicating the possibility of a cataract.  

The report of a February or March 2001 VA C&P examination 
shows a diagnosis of a history of total retinal detachment of 
the right eye secondary to presumed acute retinal necrosis 
syndrome, status post scleral buckle and vitrectomy 
surgeries.  The right eye was legally blind.  There is no 
opinion in the record as to etiology of acute retinal 
necrosis syndrome.  

In October 2002, the veteran was referred to QTC for an 
ophthalmology examination.  The examiner diagnosed history of 
retinal detachment with repair, vision not restored.  The 
examiner did not identify a relationship between the 
neurological surgery in 1979 and the ocular problem with the 
right eye that occurred in 1992.  He noted that the veteran's 
acute retinal necrosis with subsequent total retinal 
detachment was presumed to be from herpes simplex virus.  He 
further noted that no confirmatory test could be found in the 
records provided.  However, the examiner also commented that 
"[t]here is no way of telling that from his history or 
examination [and] review of his medical record would be 
necessary in order to make that determination."

The veteran has submitted a copy of a 1991 article in the 
Survey Of Ophthalmology regarding diagnosis and management of 
the acute retinal necrosis syndrome.  The article mentions 
that a history of previous neurosurgical excision of a brain 
tumor was present in at least three of the approximately 100 
reported patients with acute retinal necrosis syndrome, 
although the finding was of uncertain significance.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent. 

2.  The RO should request records from the 
Medical Center Hospital Eye Consultants 
Clinic for treatment provided from February 
1992 to April 1992 by Dr. W.A.J.V.H., Dr. F. 
and Dr. M.H.

3.  The RO should request clinical test 
results performed during the veteran's 
hospitalization at the San Antonio VA Medical 
Center in January 1992, to include the 
results of serological testing for HSV and 
VSZ or VZV.  

4.  The RO should then obtain a medical 
opinion from a retina specialist regarding 
the etiology of the acute retinal necrosis 
syndrome and the retinal detachment.  The 
claims folder, to include a copy of this 
Remand and all additional records obtained, 
must be made available to the medical 
reviewer in order that he or she may review 
pertinent aspects of the veteran's service 
and medical history.  

a.  The reviewer should comment on the 
finding, although noted as of uncertain 
significance, in the 1991 article on 
Diagnosis and Management of the Acute 
Retinal Necrosis (ARN) Syndrome in the 
Survey of Ophthalmology, regarding a 
history of previous neurosurgical excision 
of a brain tumor in at least three of the 
approximately 100 reported patients.

b.  The reviewer should provide an opinion 
as to whether is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the acute retinal 
necrosis syndrome and/or retinal 
detachment were related to the 
neurosurgical excision of a tumor in the 
pineal region of the veteran's brain or to 
the shunt which was inserted, or whether 
such a relationship is unlikely (i.e., 
less than a 50-50 probability).  The 
clinical findings of record and the 
reasoning which form the basis of the 
opinion requested should be clearly set 
forth.

c.  Note:  The term "as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  

d.  Actual examination of the veteran 
should be conducted only if the reviewer 
believes it is necessary in order to 
render the requested opinion.

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the veteran's claims.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


